Order and judgment (one paper) of the Supreme Court, New York County (Joan B. Lobis, J.), entered July 19, 1993 which, inter alia, granted plaintiff’s motion for entry of a default judgment against defendants, declared that defendant Brine is not a primary tenant entitled to a renewal lease under the Rent Stabilization Law, denied defendants’ motion for leave to serve and file a late answer, and severed the sixth and seventh causes of action alleged in the verified complaint and directed a reference for an assessment of damages and attorneys fees, unanimously affirmed for the reasons stated by Supreme Court in its order dated December 9, 1993, without costs.
Appeal from the order of the same court and Justice, entered on or about December 9, 1993, which denied defendants’ motion seeking leave to reargue (denominated a motion to renew and reargue) the prior denial of their motion to serve a late answer, unanimously dismissed as non-appealable, without costs.
Appeal from the order of the same court and Justice, entered on or about April 29, 1993, unanimously dismissed as superceded by the order and judgment (one paper) entered July 19, 1993, without costs. Concur—Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.